AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page I of I



                                     UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                         V.                                          (For Offenses Committed On or After November I, 1987)


                     Pascuala Adan-Gonzalez                                          Case Number: 2: 19-mj-9600

                                                                                     Matthew John S_eeredelozzi
                                                                                     Defendant's Attorney


REGISTRATION NO. 92268479
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint   ~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                  Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                        1

 D The defendant has been found not guilty on count(s)                        ~~~~~~~~~~~~~~~~~~~-




 0 Count(s)                                                                           dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               0 TIME SERVED                                    b- L-i s·                                  days

  IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Wednesday, June 5, 2019
                               , . / ;., -t;;:z                              µate of Imposition of Sentence

                                         -----·Fl L.ED
Received      DUSM      'f/    I              I    IUN - 5 2019
                                                                              O~ORABLE   RUTH B'8'RMUDEZ MONTENEGRO
                                                                                ITED STATES MAGISTRATE JUDGE
                                       Ci_t ''"· i)::O lJIS; LllC l C0Uf1T
                                   SOUTHf.h~J 'llSTRIC~LIFORNIA
                                   l3Y                     t       DEPUTY

Clerk's Office Copy                                                                                                               2: 19-mj-9600
